I would reverse the decree of the Circuit Court of Cabell County in this case, but I would not dismiss the plaintiff's bill. I would remand the cause to said court, with direction that it require the parties to this suit to institute, in a court of competent jurisdiction, in the State of Ohio, a proper suit or action to determine whether or not the owner of the 18 1/2 acres of land involved herein, was and is entitled to use the road referred to in the written contract between the parties hereto, dated June *Page 159 
20, 1946, and which contains the clause "Seller agrees to finish putting stone on road to the property, which has been started." The parties, being before the Court, may be required to take this step, under such requirements as will completely save plaintiffs from any expense or liability, and thus can be settled, once and for all, whether the said contract, and the deeds which followed, should be rescinded or cancelled.
I think all the parties understood that an easement for a right of way over the 32 acres, referred to in the majority opinion, existed on the date when the sale contract was executed. In my opinion, if such easement did not then exist the plaintiffs would now be entitled to have the entire transaction rescinded, and the money paid the defendant returned, for when the defendant agreed "Seller agrees to finish putting stone on road to the property, which has been started", it tacitly represented that it had a right to the use of the road, and to improve the same, and must make good its representation by furnishing such right of way. While there was no fraudulent representation, as the court below held, the plaintiffs should not, in the admitted circumstances, be held to have purchased property to which there was not attached the right of ingress and egress from and to a public highway. But, as stated in the majority opinion, while we cannot, in this suit, or in any other suit or action in this State, settle the question of an easement affecting real estate in the State of Ohio, we can require litigants to take steps in Ohio to determine that question, and I think we should do so for the following reasons:
The contract of June 20, 1946, was, presumably, a fair one — No one questions its fairness — The plaintiffs completed the contract by the legal, if not actual, acceptance of a deed for the property; by the payment of $2,000.00 of purchase money; and by the execution of a mortgage to secure the payment in installments of the remainder of the sum agreed to be paid, and actually paid two of such installments. They occupied the house on the property about July 10, 1946. Before they moved to the property, the defendant had begun to repair the road in accordance *Page 160 
with its agreement with plaintiff, and was stopped by the owner of the 32 acres over which the road passes — It is reasonable to assume that the plaintiffs learned of these facts when they occupied the property, but if not, they soon learned of them, for the defendant sought their aid in getting the matter worked out — Immediately after the contract of June 20, 1946, Dean Boyd sought to withdraw from the contract; later, if not on the same date, his wife became dissatisfied with the property. It is clear to me that they sought an excuse to avoid the agreement, and an opportunity to be released therefrom by rescission and cancellation, the relief they now seek. I do not think they come into court with clean hands, and, before granting the relief they seek, I would require such action on the part of both the plaintiff and the defendant as will finally settle, in the Courts of Ohio, the matter of the easement aforesaid. If, once it is settled that the road in question cannot be used for ingress and egress by the owner of the 18 1/2 acre tract of land here involved, then the plaintiffs will be entitled to the relief prayed for; otherwise not.